EXAMINER’S AMENDMENT/COMMENT

Terminal Disclaimer
The terminal disclaimer filed on 2021.02.10 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,364,739, US 9,638,095, US 10,107,215, US 10,697,357 and US 10,302,008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Remarks
Applicant’s remarks, see pages 7 to 9, filed 2021.02.10, with respect to the rejection of claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton/
Primary Examiner, Art Unit 3745
18-Feb-21 4:17:41 PM